Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, is acknowledged. In response to election of species requirement, Applicant’s election without traverse of the followings are also acknowledged:

    PNG
    media_image1.png
    335
    607
    media_image1.png
    Greyscale


Therefore, claims 6, 10-11 and 15-20 are withdrawn from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Claims 1-5, 7-9 and 12-14 are examined on merits in this office action.
Claim Rejections – Improper Markush Grouping
Claims 1-5, 7-9 and 12-14 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping lack the required combination of a shared substantial structural feature and a common use that flows from that shared substantial structural feature for the following reasons: the claims encompass a sufficient number and variety of compound composition encompassed by “first modified binding moiety” provided by combination of a “cleavable bridge component” and  “first detectable antibody” wherein the “cleavable bridge component” comprises various combinations and permutation of a “cleavage site”, “detectable moiety” and a “first chemical ligation group” and various structurally divergent compounds encompassed by “first binding moiety”. The term “first binding moiety” has not been clearly defined in the specification but specification recites “specific binding moiety”, which encompasses a large number of structurally, functionally and patentably distinct compounds encompassed by a small molecule or a large molecule, as for example, a small molecule having amine, amide, sulfhydryl, carbonyl, hydroxyl or carboxy (see paragraph [0135])l; a small molecule comprising cyclic and/or heterocyclic non-aromatic structures, a small molecules includes structures found among peptides, saccharides, fatty acids, steroids, purines, pyrimidines, derivatives, structural analogs or combinations thereof (see paragraph [0137]), a large molecules such as antibodies (monoclonal or polyclonal, antibody fragments, recombinant antibody, single chain antibody or CDR grafted antibodies), RNA oligonucleotides, DNA oligomers, lectin, soluble cell-surface receptor, and affibody (paragraph [0138-0140]). Each of the above structures (DNA, lectin, cell-surface receptor, affibody, antibody and small molecules) are structurally and functionally divergent compounds, which do not provide a shared substantial structural feature having a defined property and a common use that flows from the shared substantial structural feature. The cleavage site has not been clearly defined in the specification but recites that the cleavage site of the cleavable bridge component may comprise any appropriate cleavage site and commonly known cleavage site include but are not limited to disulfide bonds, a diols, a vicinal diol, a vicinal hydrolylamine, a nitrophenyl derivatives or the like (see paragraphs [0013] and [0158]). Each of the disulfide bonds, a diols, a vicinal diol, a vicinal hydrolylamine, a nitrophenyl derivatives or the like are structurally and functionally distinct, which do not provide a shared substantial structural feature having a defined property and a common use that flows from the shared substantial structural feature. The term detectable moiety has not been clearly defined in the specification but may include non-endogeneous compound a peptide tag.  Specification provides some example such as HA-tag derived from hemagglutinin, FLAG tag, Myc Tag, V5 Tag, E-Tag, VSV Tag, etc. or an oligonucleotide, each of which is structurally and functionally distinct, which do not provide a shared substantial structural feature having a defined property and a common use that flows from the shared substantial structural feature. The term “fist chemical ligation group” has not been clearly defined in the specification but specification provides some non-limiting examples such as an azide, a hydrazine, a thioester, a nitrogen-containing (e.g., tetrazole) ring, an alkyne group, an alkene group, a halogen group (e.g., -Cl, -Br, -l), or any other appropriate chemical ligation group (paragraph [0156]), each of which is structurally and functionally distinct from each other and which do not provide a shared substantial structural feature having a defined property and a common use that flows from the shared substantial structural feature. Therefore, the combination, permutation and various orientation of various distinct compounds encompassed by each of “cleavage site”, “detectable moiety”, “first chemical ligation group” and “first binding moiety” would provide an inordinately a large number of structurally and functionally divergent compounds which do not provide a shared substantial structural feature having a defined property and a common use that flows from the shared substantial structural feature.
In response to this rejection, Applicants should either amend the claims to recite only individual species or a grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative do in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9 and 12-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is directed to a composition/compound comprising a first binding moiety, wherein the first modified binding moiety comprises at least one a cleavable bridge component and a first binding moiety, wherein the cleavable bridge component comprises a cleavage site, a detectable moiety, and a first chemical ligation group. 
The compound/composition, as claimed in the claims,  encompass a large number and variety of compound composition encompassed by  the “first modified binding moiety” provided by combination of a “cleavable bridge component” and  “first detectable antibody” wherein the “cleavable bridge component” comprises various combinations and permutation of a “cleavage site”, “detectable moiety” and a “first chemical ligation group” and various structurally divergent compounds encompassed by “first binding moiety”. The term “first binding moiety” has not been clearly defined in the specification but specification recites “specific binding moiety”, which encompasses a large number of structurally, functionally and patentably distinct compounds encompassed by a small molecule or a large molecule, as for example, a small molecule having amine, amide, sulfhydryl, carbonyl, hydroxyl or carboxy (see paragraph [0135])l; a small molecule comprising cyclic and/or heterocyclic non-aromatic structures, a small molecules includes structures found among peptides, saccharides, fatty acids, steroids, purines, pyrimidines, derivatives, structural analogs or combinations thereof (see paragraph [0137]), a large molecules such as antibodies (monoclonal or polyclonal, antibody fragments, recombinant antibody, single chain antibody or CDR grafted antibodies), RNA oligonucleotides, DNA oligomers, lectin, soluble cell-surface receptor, and affibody (paragraph [0138-0140]). The cleavage site has not been clearly defined in the specification but recites that the cleavage site of the cleavable bridge component may comprise any appropriate cleavage site and commonly known cleavage site include but are not limited to disulfide bonds, a diols, a vicinal diol, a vicinal hydrolylamine, a nitrophenyl derivatives or the like (see paragraphs [0013] and [0158]). The term detectable moiety has not been clearly defined in the specification but may include non-endogeneous compound a peptide tag. Specification provides some example such as HA-tag derived from hemagglutinin, FLAG tag, Myc Tag, V5 Tag, E-Tag, VSV Tag, etc. or an oligonucleotide. The term “fist chemical ligation group” has not been clearly defined in the specification but specification provides some non-limiting examples such as an azide, a hydrazine, a thioester, a nitrogen-containing (e.g., tetrazole) ring, an alkyne group, an alkene group, a halogen group (e.g., -Cl, -Br, -l), or any other appropriate chemical ligation group (paragraph [0156]). Therefore, the combination, permutation and various orientation of various distinct compounds encompassed by each of “cleavage site”, “detectable moiety”, “first chemical ligation group” and “first binding moiety” provides an inordinately a large number of structurally and functionally divergent species of compounds within the genus of first modified binding moiety for which the specification does not have a clear descriptive support. The only a few species disclosed in the specification cannot possibly typify the entire genus claimed or account for the variation between species of such a large genus.
In Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc), the Federal Circuit noted the importance of an application's disclosure and stated, “the hallmark of written description is disclosure.” A disclosure adequately describes an invention when it “reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. at 1351. “A ‘mere wish or plan’ for obtaining the claimed invention is not adequate written description.” Centocor Ortho Biotech, Inc. v. Abbott Labs, 636 F.3d 1341, 1348 (Fed. Cir. 2011). The case of In re Ruschig (379 F.2d 990, 154 USPQ 118 (CCPA 1967)) makes clear that one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention.” In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure. See id. at 994-95, 154 USPQ at 122; Fujikawa, 93 F.3d at 1570-71, 39 USPQ2d at 1905; Martin v. Mayer, 823 F.2d 500, 505, 3 USPQ2d 1333, 1337 (Fed. Cir. 1987) (“It is 'not a question of whether one skilled in the art might be able to construct the patentee's device from the teachings of the disclosure .... Rather, it is a question whether the application necessarily discloses that particular device.'”) (quoting Jepson v. Coleman, 314 F.2d 533,536, 136 USPQ 647, 649-50 (CCPA 1963)).  A written description of a chemical genus “requires a precise definition, such as by structure, formula, [or] chemical name” of the claimed subject matter sufficient to distinguish it from other materials. Regents of the Univ. of Cal. v. Eli Lilly & Co., 199 F.3d 1559, 1568 (Fed. Cir. 1997). The Federal Circuit reflected on Eli Lilly in Ariad while explaining how to sufficiently describe of a genus of compounds: We held that a sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993)). Merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species. A "representative number of species" must typify the entire claimed genus and account for variation between the species of the genus.  When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  [A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004).
However, throughout the specification, the disclosure of a species of cleavable bridge component comprising the cleavage site, detectable moiety and the first chemical ligation group is very limited to hemagglutinin (HA) linked to azide through an ethylene oxide repeat (HA-azide) (
    PNG
    media_image2.png
    245
    520
    media_image2.png
    Greyscale
) and wherein the  HA azide is linked at the terminal cysteine of HA to dithiol linker of formula (III) 
    PNG
    media_image3.png
    95
    374
    media_image3.png
    Greyscale
 and the only species disclosed for a completed structure for first modified binding moiety in the specification is disclosed in fig.7: 
    PNG
    media_image4.png
    851
    628
    media_image4.png
    Greyscale
.
The disclosure of only a few species of a compound and the process of providing one or two species of a compound, while the compounds as described above encompass an inordinately a large number of structurally divergent species of substantial variance, cannot be considered representative disclosure or representative of various distinct species and the various reaction conditions for providing the distinct species of compound. The only a few species disclosed in the specification cannot possibly typify the entire genus claimed or account for the variation between species of such a large genus when there is substantial variation within the genus as described above.
The disclosure of only a limited number of species representing “first modified binding moiety” and disclosure of very limited reaction condition for providing limited species are not representative of the enormous number of various distinct species that are encompassed by the genus of “first modified binding moiety” provided by the various permutation, combination and orientation of the various distinct structures encompassed by of each  the “cleavage site”, “detectable moiety”, “first chemical ligation group” and “first binding moiety”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Weerapana et al (Nature Protocols 2007).
Weerapan discloses  a composition of N3-TEV-biotin tag having the structure

    PNG
    media_image5.png
    202
    449
    media_image5.png
    Greyscale
. The above composition comprises a biotin (i.e. a first binding moiety), and a “N3-linker-TEV protease recognition sequence-linker” component, wherein the N3 reads of first chemical ligation group, TEV protease recognition site (TEV tag) reads on a cleavage site. 
The above structure does not mention about the detectable moiety, but however, any part of the N3-TEV tag-biotin can be considered a detectable moiety because detectable moiety has not been clearly defined in the specification and any part of the N3-TEV tag-biotin can be detected by LC/LC-MS/MS or a an antibody can be raised against the linker part and thus can be considered as a detectable moiety.
In regards to claim 5, the structure comprises an azide chemical ligation group.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641